DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6 of 7, filed July 05, 2022, with respect to U.S. Patent Application Publication No. 2008/0242574 by Rath et al. have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1-7 and 9-11 has been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-14 directed to an invention non-elected without traverse.  Accordingly, claims 12-14 have been cancelled by the following examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claims 12-14.
Allowable Subject Matter
Claims 1-7, 9-11 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or make obvious a process for controlling the heat generated during the manufacture of an inhibited hydrofluoric acid aqueous composition wherein the method  comprises combining a pre-determined amount of hydrofluoric acid with one of the weak bases lysine, triazole, imidazole, hydantoin, and n-methylimidazole to make an HF-weak base solution and then adding an alkanolamine to the HF-weak base solution  wherein the alkanolamine and hydrofluoric acid are present in a molar ratio of at least 1:1.
The closest prior art is that of Visintin et al. in US Patent Application Publication 2008/0125342 which discloses an etching composition comprising an anhydrous HF:amine complex including HF:imidazole and HF:alkanolamine (see, for example, [0068]).  Visintin does not teach a process for controlling the heat generated during the manufacture of an inhibited hydrofluoric acid aqueous composition comprising combining a pre-determined amount of hydrofluoric acid with one of lysine, triazole, imidazole, hydantoin, and n-methylimidazole to make an HF-weak base solution and then adding an alkanolamine to the HF-weak base solution.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716